Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
       Affidavit Under 37 CFR 1.131(a)
The affidavit filed on 02/19/2021 under 37 CFR 1.131(a) is sufficient to overcome the CN201379072 reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 41-48, 51, 52, 53, 55-62, 65,67-74, 77-80 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Thorens et al. (US 2009/0272379A1)  
Thorens discloses in reference to claim:
41.  A cartridge 201 configured to couple to a power source of an electronic vaporizer 301, the cartridge comprising: a housing (201) having an interior and a solution holding medium (207) adapted to hold a solution 205, the housing having a first end A and a second end B that is opposite the first end, the housing having a first aperture (a1) proximate the first end and a second aperture (b1) proximate the second end, the first end of the housing 201 being adapted to electrically couple to the power source (103), the first aperture and the second aperture being in communication with one another to permit an airflow through the housing from the first aperture to the second aperture;  and a heating element (209) located in the interior of the housing 201, the heating element extending transversely to a central longitudinal axis of the housing and being at least partially exposed to the airflow, the heating element being configured to vaporize at least a portion of the solution for oral provision to an individual in the airflow, the heating element being responsive to electrical power received from the power source.  Note: the cartridge  201 couples to the power source 103 through the housing at contacts 113, as such one can interpret the area of coupling to the power source as the first end of the cartridge. 
    PNG
    media_image1.png
    690
    857
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    1023
    media_image2.png
    Greyscale

42.  The cartridge of claim 41, further in combination with a power source 103 adapted to be electrically coupled to the first end of the housing, the power source including a battery 103. 
 
43.  The cartridge of claim 41, wherein the cartridge is adapted to permit the airflow to pass on both transverse sides of the heating element during use of the electronic vaporizer. See Fig. 3
 
44.  The cartridge of claim 41, wherein the heating element includes a wicking material (porous material 207) being operative to permit at least a portion of the solution to be held in the solution holding medium to be drawn toward the heating element 209 to be vaporized. 
 
45.  The cartridge of claim 41, wherein the first aperture a1 proximate the first end is smaller than the second aperture b1 proximate the second end. See Fig. 3
 
46.  The cartridge of claim 41, further comprising a solution in the solution holding medium, the solution comprising one of propylene glycol and nicotine.  Examples of suitable aerosol formers are glycerine and propylene glycol. Additional examples of potentially suitable aerosol formers are described in EP-A-0 277 519 and U.S. Pat. No. 5,396,911.

47.  The cartridge of claim 41, further comprising an airflow passageway  in the housing, at least a portion of the airflow passageway extending centrally and axially with respect to the housing. See Figure 3  
48.  The cartridge of claim 47, wherein a majority of the portion of the airflow passageway has a substantially uniform cross-sectional area measured perpendicular to the central longitudinal axis of the housing between the heating element and the second aperture. See Fig. 3
 
51.  The cartridge of claim 41, wherein the heating element includes a coil. See Fig. 2, 3
 
52.  The cartridge of claim 41, wherein the housing further comprises an airflow chamber 213 having a length extending intermediate of the heating element 209 and the second aperture b1, the chamber having an interior 213 between the heating element and the second aperture, the interior having no cross-sectional area measured perpendicular to the central longitudinal axis of the housing smaller in cross-sectional area than a cross-sectional area of the second aperture. See Fig. 3
 
53.  The cartridge of claim 41, wherein the housing further comprises an airflow chamber 213 having a length L extending intermediate of the heating element and the second aperture, the length of the chamber having a substantially uniform cross-sectional area D along a continuous majority of the length, the substantially uniform cross-sectional area being measured perpendicular to the central longitudinal axis of the housing, no portion of the chamber from immediately adjacent the heating element to the second aperture having a cross-sectional area smaller than a cross-sectional area of the second 
aperture. See Fig. 3
 
    PNG
    media_image3.png
    451
    1023
    media_image3.png
    Greyscale


55.  The cartridge of claim 41, wherein the heating element includes a material (wire 209) that when powered by the power source is adapted to vaporize the solution brought into contact with the heating element. 
Regarding claims 56-62,67-74, 77-80, see claims 41-48, 51, 52, 53, 55 mutatis mutandis
Allowable Subject Matter
Claims 49, 50, 54, 63, 64, 66, 75, 76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Hon as previously applied under 35 U.S.C. 102, have been fully considered and are persuasive.  Applicant’s arguments with respect to claim(s) 41-80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761